DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Acknowledgement is made of preliminary amendment filed on 06/13/2022 in which claims are currently amended. However, the amendments to the claims must show all the changes from the previous version by strike through and underlines and thus the preliminary amendments are noncompliant and improper. For sake of compact prosecution a first action on the merits will be provided with the attached Non-compliant Amendment form  PTO-324.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/17/2022 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. It is nothing more than a judicial exception without tangible result claimed. The steps are nothing more than mathematical manipulations and solving an algorithm based on some equations would not appear to be sufficient to constitute a tangible result, since the outcome of these steps has not been used in a disclosed practical application nor made available in such a manner that its usefulness in a disclosed practical application can be realized
Claim 10 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer storage medium do not exclude transitory signals per se. A look at the specification in paragraph [0094] reveals that transitory signals are not excluded and an open-ended word(i.e. “The machine readable medium can be”) is use as follows: [T]he programs or code segments may be stored in a machine-readable medium or transmitted over a transmission medium or communication link through a data signal carried in the carrier wave. The "machine-readable medium" can include any medium that is able to store or transmit information. Examples of the machine-readable medium include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks,
Since the word “can be” does not exclude the use of transitory signals, therefore applicant should amend the claims and the specifications to include the word “non-transitory machine readable medium”.
As a reminder, the USPTO Subject Matter Eligibility of Computer Readable Media
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
Regarding claims 1 and 9, as per the October 2019 PEG Update Subject Matter Eligibility, October 2019 Update: Subject Matter Eligibility 
idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings, and proceed with the analysis in Step 2A Prong Two.  This is illustrated in, e.g., Example 45 (Controller for Injection Mold).  Under the 2019 PEG, if an examiner has an application with a claim limitation that does not fall clearly within the enumerated groupings of abstract ideas, but the examiner nonetheless determines, based on a Supreme Court or Federal Circuit decision, that the claim limitation should be treated as reciting an abstract idea, the examiner should bring the application to the attention of their Technology Center (TC) Director, as described below in Section I.D.10  The following discussion is meant to provide more information about the enumerated groupings of abstract ideas.  
A. Mathematical Concepts
The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  Clarification was requested about the scope of the “mathematical concepts” grouping, and in particular, examples of each type of mathematical concept were requested.  
Suggestions were made that the Office should distinguish between the types of math recited in claims when making an eligibility determination.  After consideration, the current “mathematical concepts” grouping will be retained because it is consistent with the case law. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility.  For example, in Parker v. Flook, the Court found that the claim recited a mathematical formula.11  This determination was not altered by the fact that the math was being used to solve an engineering problem (i.e., updating an alarm limit during catalytic conversion processes).   
When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept.12  For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim.13   
Specific examples of claims reciting mathematical concepts issued with or after the 2019 PEG are found in Example 41 (Cryptographic Communications), Example 43 (Treating Kidney Disease), and Example 45 (Controller for Injection Molding).  
Claims 1-10 fall into the category of “Mathematical Calculations” which states the following:
A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping.  A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. 
Examples of mathematical calculations recited in a claim include:
performing a resampled statistical analysis to generate a resampled distribution, SAP Am., Inc. v. InvestPic, LLC; 20
calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F),’’  Parker v. Flook;21 and
using a formula to convert geospatial coordinates into natural numbers, Burnett v. Panasonic Corp.22
Therefore the claims 1-10 are patent ineligible.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 21, 2022